internal_revenue_service department of the treasury washington dc person to contact kim koch badge no telephone number refer reply to cc ita cor-114627-01 date date index numbers number release date legend taxpayer bank property this letter responds to taxpayer’s request for a private_letter_ruling dated date specifically taxpayer requests the following rulings that certain amounts payable under a home financing_arrangement are deductible by taxpayer as qualified_residence_interest under sec_163 of the internal_revenue_code and that certain real_estate_taxes are deductible by taxpayer under sec_164 taxpayer’s ruling requests require an initial factual determination of whether taxpayer is the true owner of the underlying property to which the interest and real_estate_taxes relate section dollar_figure of revproc_99_1 1999_1_irb_3 provides that the internal_revenue_service ordinarily will not issue letter rulings or determination letters in certain areas because of the factual nature of the problem involved or because of other reasons sec_4 of revproc_99_3 1999_1_irb_103 provides that the service will not ordinarily issue rulings or determination letters as to who is the true owner of property or the true borrower of money in cases in which the formal ownership of the property or the liability for the indebtedness is in another party section dollar_figure of revproc_99_1 provides that instead of issuing a letter_ruling or determination_letter the national_office or a district_director may when it is considered appropriate and in the best interests of the service issue an information_letter calling attention to well-established principles of tax law section dollar_figure of revproc_99_1 provides that an information_letter is a statement issued by the national_office or by a cor-114627-01 district_director it calls attention to a well-established interpretation or principle of tax law without applying it to a specific set of facts an information_letter may be issued if the taxpayer’s inquiry indicates a need for general information or if the taxpayer’s request does not meet the requirements of revproc_99_1 and the service thinks general information will help the taxpayer an information_letter is advisory only and has no binding effect on the service in this case because taxpayer’s ruling requests require an initial factual determination on which the service ordinarily does not rule we are issuing an information_letter rather than a letter_ruling we will refund taxpayer’s user_fee in a separate correspondence facts bank financed the purchase of a single-family private residence the property for taxpayer who abides by religious principle against the borrowing of money on which interest is charged taxpayer entered into a contract for the purchase of the property and placed a down payment toward the purchase however due to religious restrictions taxpayer was unable to enter into a home mortgage for the remainder of the purchase_price to complete the transaction bank entered into an agreement with taxpayer whereby taxpayer took possession of the property under terms substantially identical to those that would have been applicable if taxpayer had borrowed money for the purchase of the property in order to effectuate taxpayer’s goal of avoiding the payment of amounts expressly denominated as interest on borrowed funds for the purchase of the property while achieving the same results from an economic standpoint taxpayer entered into an arrangement with bank that was structured as follows first bank purchased the property from the original_seller under a sales contract by paying the purchase_price in excess of the down payment second bank entered into an agreement the lease to lease the property to taxpayer for a period of years the lease_term finally taxpayer and bank entered into an agreement the agreement to purchase pursuant to which taxpayer is entitled to purchase the property from bank at any time during the lease_term for a specified amount the purchase_price under the terms of the lease taxpayer makes monthly rental payments to bank these rental payments will be established to be equal to the sum of three amounts real_estate_taxes and insurance premiums if applicable a payment to be applied against the purchase_price under the agreement to purchase the monthly on account payments and other specified_payments specific payments consisting of other_amounts that taxpayer has assumed or agreed to pay to bank under the terms of the lease cor-114627-01 the real_estate_taxes due as part of the first component are the taxes payable based on tax_rates in effect as of the date of the lease taxpayer is required to reimburse bank for any increase in real_estate_taxes within days of notice from bank conversely if real_estate_taxes on the property decrease bank must credit the amount of such decrease against the balance of the purchase_price bank is responsible for insurance premiums with respect to risk insurance on the property during the lease_term an amount that is factored into the rental payments unless taxpayer’s acts or omissions cause an increase in bank’s premiums in which case taxpayer will be liable for such increase pursuant to the agreement to purchase taxpayer may exercise his right to purchase the property the purchase right at any time taxpayer is deemed to assign the down payment it made with respect to the property to bank as consideration for the purchase right upon exercise of the purchase right the purchase_price to be paid_by taxpayer for the property is equal to the original purchase_price for the property less the down payment and is further reduced by the portion of taxpayer’s rental payments that constitute monthly on account payments if taxpayer exercises his purchase right after the final rental payment is made under the terms of the lease the purchase_price will be one dollar in the case of a fire flood or other_casualty covered by risk insurance bank is entitled to receive any and all insurance proceeds bank will use such proceeds to restore or repair the property if restoration or repair is economically feasible otherwise bank must provide taxpayer with written notice of casualty the casualty notice upon receipt of the casualty notice taxpayer may either elect to exercise his purchase right in which case the insurance proceeds would be applied against the purchase_price and the remainder of such proceeds if any would be paid_by bank to taxpayer or elect to terminate the lease and the agreement to purchase in which case bank will repay taxpayer the down payment and monthly on-account payments made to date under the terms of the lease taxpayer waives warranties of habitability with respect to the property under the lease upon a default by taxpayer under his rental obligations bank is provided with the same remedies against taxpayer as would be available to a lender on a nonrecourse mortgage if taxpayer defaults under the lease and fails to cure such default within the specified period of time bank may give taxpayer notice a sale notice that it elects to cause the property to be sold if taxpayer does not pay the balance of the purchase_price within days of receipt of the sale notice bank may commence an action to foreclose the agreement to purchase as a mortgage the proceeds of such a foreclosure action would be applied in the following order first to pay bank’s expenses_incurred in connection with the foreclosure second to any real_estate_taxes insurance premiums or specific payments then owing to bank under the lease as of the date of sale cor-114627-01 third to pay bank the balance of the purchase_price for the property and finally the remainder to taxpayer taxpayer’s liability under the agreement to purchase is limited to the amount of the down payment plus the amount of any monthly on account payments actually applied toward the purchase_price the office of the comptroller of the currency of the department of treasury has concluded that bank’s home financing_arrangement is permissible and within the scope of the business of banking specifically the comptroller found that bank’s home financing_arrangement is functionally equivalent to or a logical outgrowth of secured real_estate lending or mortgage lending activities that are part of the business of banking the comptroller further noted that bank’s home financing_arrangement did not violate usc which prohibits banks from holding legal_title to real_estate for a period longer than five years the comptroller stated law applicable to issue sec_163 provides that taxpayers generally may deduct all interest_paid or accrued within the taxable_year on indebtedness see also sec_1_163-1 of the income_tax regulations interest_paid by the taxpayer on a mortgage upon real_estate of which the taxpayer is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on indebtedness sec_1_163-1 sec_163 provides that in the case of taxpayers other than corporations no deduction is allowed for personal_interest paid_or_accrued during the taxable_year see also sec_1_163-9t of the temporary income_tax regulations sec_163 provides that the term personal_interest does not include any qualified_residence_interest within the meaning of sec_163 see also sec_1_163-9t thus qualified_residence_interest generally is deductible under sec_163 sec_1 10t b sec_163 provides that qualified_residence_interest means any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness with respect to any qualified_residence of the taxpayer or home_equity_indebtedness with respect to any qualified_residence of the taxpayer cor-114627-01 sec_163 provides that acquisition_indebtedness means any indebtedness which is incurred in acquiring constructing or substantially improving any qualified_residence of the taxpayer and is secured_by such residence sec_163 provides that the aggregate amount treated as acquisition_indebtedness for any period cannot exceed dollar_figure dollar_figure in the case of a married individual filing a separate_return sec_163 defines qualified_residence in part as the principal_residence within the meaning of sec_121 of the taxpayer see also sec_1_163-10t the determination of whether any property is a qualified_residence of the taxpayer is made as of the time the interest is accrued sec_163 in revrul_55_540 1955_2_cb_39 the service published guidelines for distinguishing a conditional sales contract from a lease section dollar_figure of that ruling provides that whatever interest is obtained by a lessee is acquired under the terms of the agreement itself whether an agreement which in form is a lease is in substance a conditional sales contract depends upon the intent of the parties as evidenced by the provisions of the agreement read in the light of the facts and circumstances existing at the time the agreement was executed in ascertaining intent no single test or any special combination of tests is absolutely determinative instead each case must be decided in the light of its particular facts section dollar_figure of revrul_55_540 see also revrul_55_542 1955_2_cb_59 section dollar_figure of revrul_55_540 presents several judicially accepted factors for determining whether a transaction is a sale or a lease the factors most indicative of a sale include portions of the periodic_payments are made specifically applicable to an equity_interest in the property to be acquired by the lessee the lessee will acquire title upon payment of a stated amount of rentals which under the contract the lessee is required to make the total amount the lessee is required to pay for a relatively short_period of use or possession constitutes an inordinately large proportion of the total sum required to be paid to secure the transfer of the title the agreed rental payments materially exceed the current fair rental value this may be indicative that the payments include an element other than compensation_for the use of the property the property may be acquired under a purchase option at a price that is nominal in relation to the value of the property at the time when the option may be exercised as determined at the time of entering into the original agreement or that is a relatively small amount when compared with the total payments that are required to be made and some portion of the periodic_payments is specifically designated as interest or is otherwise readily recognizable as the equivalent of interest section dollar_figure of revrul_55_540 provides in part that rental payments at an hourly daily or weekly rate or based on production use mileage or a similar measure and not directly related to the normal purchase_price indicate an intent to rent section dollar_figure provides that a conditional sales contract is intended if the total of the rental cor-114627-01 payments approximates the price at which the property could have been acquired by purchase at the time of entering into the agreement section dollar_figure provides that a sales contract is intended if the sum of the specified rentals over a short part of the expected useful_life of the property approximates the price at which the property could have been acquired law applicable to issue sec_164 provides that taxpayers generally may deduct state and local and foreign real_property_taxes for the taxable_year within which paid_or_accrued see also sec_1_164-1 in general taxes are deductible only by the person upon whom they are imposed sec_1_164-1 sec_1_164-3 defines real_property_taxes in part as taxes imposed on interests_in_real_property and levied for the general_public welfare we hope this information is helpful if you have any questions about the information in this letter please contact kim koch of my office at in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel income_tax accounting by douglas fahey acting chief branch
